COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Stephanie Stone,                              §              No. 08-16-00343-CR

                        Appellant,              §                 Appeal from the

  v.                                            §               403rd District Court

  The State of Texas,                           §             of Travis County, Texas

                         State.                 §            (TC# D-1-DC-16-907410)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until May 24, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. J. Deniz Kadirhan, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 24, 2017.

       IT IS SO ORDERED this 5th day of April, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.